DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-9, 12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Yang (Patent No.: US 9,703,979) in view of Gueron (Pub. No.: US 2008/0104403).
Regarding claim 1: Yang discloses A computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor of a computing device to perform operations comprising:
Yang - [Col. 31, Line 40-41]: Fig. 3, At 310, the encryption application 114 may receive plaintext data to be encrypted); 
hashing the concatenated key to form an encryption key (Yang - [Col. 4, Line 3-5]: generating the encryption key having u bits using the key bit sequence may include determining a hashed key bit sequence by applying a hash function to the key bit sequence; and determining the encryption key to be the hashed key bit sequence);
encrypting each of the objects using the encryption key to form encrypted objects (Yang - [Col. 31, Line 53-56]: Fig. 3, At 320, the encryption application 114 can generate ciphertext data from the plaintext data by encrypting the plaintext data using an encryption key such as an encryption key generated at 250 of process 200); and
storing the encrypted objects in the cloud node (Yang - [Col. 32, Line 25-27]: the encrypted file may be transmitted to another device 102 or to a cloud server 150 along with the keying information).
However Yang doesn’t explicitly teach, but Gueron discloses:
determining a number of keys to be used; obtaining that number of keys; obtaining a sequence for the keys (Gueron - [0046]: assume that the key identifier has a value of k indicating that the kth public key (denoted as Nk) in the plurality of possible public keys is being used for data authentication (e.g., as obtained at block 410 of FIG. 4). Next, assume that the input plurality of hashed key values is denoted as hNj=HASH(Nj), j=1, . . . , n and j≠k, where the plurality of possible public keys is denoted as Nj, j=1, . . . , n);
concatenating the keys using the sequence to form a concatenated key (Gueron - [0046]: concatenates the hashed key value determined at block 510 for the input public key with a plurality of hashed key values corresponding to the plurality of other possible public keys that could be used for data authentication. Furthermore, at block 510 the concatenation is performed in a predetermined order based on a key ID identifying where to insert the hashed key value corresponding to the input public key in the concatenation sequence);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang with Gueron so that an encryption key can be 
Regarding claim 2: Yang as modified discloses wherein the keys are generated by a key manager server (Gueron - Fig. 1, Data Authenticator 115 and Fig. 3).
The reason to combine is similar as claim 1.
Regarding claim 5: Yang as modified discloses wherein the program code is executable by the at least one processor of the computing device to perform further operations comprising:
retrieving the encrypted objects from the cloud node (Yang - [Col. 4, Line 40-41]: receiving at the second computing device the ciphertext data and the keying information);
obtaining the keys; obtaining the sequence; concatenating the keys using the sequence to form the concatenated key; hashing the concatenated key to form a decryption key (see claim 1); and
decrypting each of the encrypted objects using the decryption key (Yang - [Col. 4, Line 28-29]: generate the plaintext data by decrypting the ciphertext data using the encryption key. [Col. 7, Line 52-54]: the embodiments described herein relate to the generation of symmetric encryption keys, where the encryption key and the decryption key are the same).
Regarding claim 7: Yang as modified discloses wherein the computing device, the cloud node, a key manager server, and a key sequence server are part of a cloud infrastructure (Yang - Fig. 1).
Regarding claims 8-9, 12 and 14: Claims are directed to apparatus/device claims and do not teach or further define over the limitations recited in claims 1-2, 5 and 7. Therefore, claims 8-9, 12 and 14 are also rejected for similar reasons set forth in claims 1-2, 5 and 7. 
Regarding claims 15-16 and 19: Claims are directed to method/computer readable medium claims and do not teach or further define over the limitations recited in claims 1-2 and 5. Therefore, claims 15-16 and 19 are also rejected for similar reasons set forth in claims 1-2 and 5. 

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Yang (Patent No.: US 9,703,979) in view of Gueron (Pub. No.: US 2008/0104403) and Bandyopadhyay et al. (Pub. No.: US 2015/0006894, hereinafter Bandyopadhyay).
Regarding claims 3, 10 and 17: Yang as modified doesn’t explicitly teach but Bandyopadhyay discloses wherein the sequence is stored at a key sequence server (Bandyopadhyay - [0030]: server retrieves the encryption key K1 and sequence number S1 corresponding to the username and the device id where the data is required to be send).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang and Gueron with Bandyopadhyay so that the sequence for the key is stored in a server. The modification would have allowed the system to retrieve the sequence from the server. 

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Yang (Patent No.: US 9,703,979) in view of Gueron (Pub. No.: US 2008/0104403) and Bhatia et al. (Patent No.: US 9,544,140, hereinafter Bhatia).
Regarding claims 4, 11 and 18: Yang as modified doesn’t explicitly teach but Bhatia discloses wherein the number of keys is smaller than a number of the objects (Bhatia - [Col. 2, Line 61-63]: a smaller number or quantity of keys at one level of the hierarchy are used to secure a greater number or quantity of keys at another level of the hierarchy).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang and Gueron with Bhatia so that smaller number of keys can encrypt larger number of objects. The modification would have allowed the system to be more efficient. 

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Yang (Patent No.: US 9,703,979) in view of Gueron (Pub. No.: US 2008/0104403) and Narayanaswamy et al. (Pub. No.: US 2016/0275303, hereinafter Narayanaswamy).
Regarding claims 6, 13 and 20: Yang as modified doesn’t explicitly teach but Narayanaswamy discloses wherein a Software as a Service (SaaS) is configured to perform the operations of the computer program product (Narayanaswamy - [0084]: a cloud service, sometimes also referred to as a cloud computing service (CCS), refers to a network cloud service or application, web-based (e.g. accessed via a uniform resource locator (URL)) or native, such as sync clients. Examples include software as a service (SaaS) offerings).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang and Gueron with Narayanaswamy so that cloud services include SaaS. The modification would have allowed the system to use SaaS for cloud services. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437